UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6097



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


SAMUEL BENJAMIN KELLY, a/k/a Tiz,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:94-cr-00163-RBS-4; 2:98-cv-00569-RBS)


Submitted:   April 17, 2008                 Decided: April 23, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Benjamin Kelly, Appellant Pro Se. Laura P. Tayman, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Samuel   Benjamin   Kelly   seeks   to    appeal   the   district

court’s order denying his Fed. R. Civ. P. 60(b) motion seeking

reconsideration of the district court’s order denying relief on his

28 U.S.C. § 2255 motion.       The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).     A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.           Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).           We have

independently reviewed the record and conclude that Kelly has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.

           Additionally, we construe Kelly’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.         United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).    In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) a new rule of constitutional law, previously

                                 - 2 -
unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,   that   would   be    sufficient   to

establish    by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.             28 U.S.C. §§ 2244(b)(2), 2255

(2000).     Kelly’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 3 -